Citation Nr: 1550276	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right big toe.

2.  Entitlement to service connection for Achilles tendonitis of both feet.

3.  Entitlement to a compensable evaluation for service-connected onychomycosis. 

4.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to January 1996 with subsequent service in the United States Air National Guard of Oklahoma. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013, February 2014, and June 2014 rating decisions. 

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployabilty when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence reflect, that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to unemployability.

The Board notes that additional medical evidence was associated with the claims file after the statement of the case (SOC) was issued with respect to this claim.  However, as this evidence is not pertinent to the issue being denied below, the Board will proceed to adjudicate the claim with no prejudice to the Veteran.

Additionally, the Board notes that the claims file contains a December 2014 SOC addressing the issue of service connection for an acquired psychiatric condition, to include depression and posttraumatic stress disorder (PTSD).  However, as the Veteran did not submit a substantive appeal with regard to this claim, this claim is not before the Board for consideration. 

The issues of entitlement to service connection for Achilles tendonitis of both feet, entitlement to a compensable evaluation for service-connected onychomycosis, and entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected degenerative joint disease of the right big toe is manifested by complaints of pain and stiffness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right big toe have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in October 2012 and September 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA contract examination which addressed his degenerative joint disease of the right big toe in January 2013.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right big toe.

In a May 2013 rating decision, the RO granted service connection for degenerative joint disease of the right big toe and assigned a noncompensable evaluation, effective August 20, 2012, under Diagnostic Code 5284.  Subsequently, the RO increased this evaluation to 10 percent, effective August 20, 2012, in an April 2014 rating decision.  The Veteran is seeking a higher evaluation. 

Under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  A 20 percent evaluation is warranted for other foot injuries that are moderately severe.  A 30 percent evaluation is warranted for other foot injuries that are severe.  

The Board notes that words such as 'mild,' 'moderate,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just'.  38 C.F.R. 4.6 (2).  It should also be noted that use of terminology such as 'mild' and 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2015).

Additionally, the Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the Veteran underwent a VA foot examination in January 2013, at which he was noted as having degenerative joint disease of the right toe. At this examination, the Veteran reported that his toe was stiff at times, causing him to avoid bending it.  The Veteran also reported toe pain.  The Veteran reported wearing orthotics to allow full use of right foot motion.  It was noted that this disability limited prolonged walking and standing.

Private treatment records from 2013 from Warren Clinic document complaints of foot pain.

The Board has also reviewed the Veteran's VA treatment records.  However, these records do not discuss symptoms pertaining to the Veteran's degenerative joint disease of the right big toe.

In his May 2014 the substantive appeal, the Veteran asserted that he had been diagnosed with onychomycosis and had constant pain.  He claimed to take pain pills every day and to have diminished movement and cramping in his toe.  He further asserted that the onychomycosis caused muscle spasms in his foot, and that his foot got infected often and swelled. 

With regard to the Veteran's complaints pertaining to onychomycosis, the Board notes that the Veteran is separately service connected for this disability.  As the evaluation assigned to this disability has not been properly appealed to the Board, the symptoms pertaining to Veteran's onychomycosis will not be considered in this determination.  Therefore, the issue on appeal is restricted specifically to the symptoms related to the Veteran's degenerative joint disease of the right big toe. 

With respect to granting an increased evaluation under Diagnostic Code 5284, the Board concludes that the preponderance of the evidence is against finding that the Veteran's degenerative joint disease of the right big toe is moderately severe in severity, as required for an increased rating.  While the Veteran reports taking pain pills daily, the record reflects that he seeks no care or treatment for his service-connected degenerative joint disease of the big toe.  The Board has considered his complaints of pain and stiffness and notes that this disability limits prolonged walking and standing.  However, the Board finds that these symptoms are accounted for with his current 10 percent rating for moderate symptoms.  There is simply no medical or lay evidence of record documenting symptoms related to this service-connected disability that would suggest this disability to be moderately severe in nature.  Therefore, the Board finds that an increased rating cannot be assigned under this diagnostic code. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's subjects complaints of pain and stiffness but ultimately finds that these symptoms are already contemplated with his current 10 percent rating.  As such, the Board finds that an increased evaluation is not warranted under 38 C.F.R. §§ 4.40 or 4.45 as contemplated by Deluca.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2015).  The Veteran is currently service connected for a degenerative joint disease of the right big toe, and it has not been shown that he has any of the disabilities under Diagnostic Codes 5276 to 5283 in relation to his service-connected disability.  Furthermore, as the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5284 for subjective symptoms related to this disability, an increased rating cannot be awarded under Diagnostic Codes 5003 or 5010. 

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.
In this case, the record reflects that the manifestations of the Veteran's service-connected degenerative joint disease of the right big toe are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for this service-connected disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected degenerative joint disease of the right big toe is manifested by complaints of pain and stiffness.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right big toe is denied.


REMAND

The Board notes that the Veteran was granted service connection for onychomycosis and assigned a noncompensable evaluation in a February 2014 rating decision.  In a June 2014 rating decision, the Veteran was denied service connection for right knee arthritis, status post meniscal repair left knee, and Achilles tendonitis both feet.  He subsequently filed a timely notice of disagreement (NOD) in July 2014 with regard to these issues but has not been afforded a SOC.  Therefore, the claims are remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the issues of entitlement to service connection for Achilles tendonitis of both feet and for a bilateral knee disability and the issue of entitlement to a compensable evaluation for service-connected onychomycosis.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


